Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 9, 10, 14-16, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 7, 8, 12, 13, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Cheng (CN 205880490) and Ishikawa (US PG Publication 2004/0179273).

	Regarding Claim 1, Kawasaki (US PG Publication 2020/0366839) discloses an imaging device (omnidirectional camera 110, Fig. 1 [0023]), comprising:
	a plurality of optical systems (20A, 20B, Fig. 1) each forming an image of a subject (fisheye image A, B, Fig. 4A);
	a plurality of imaging sensors (22A, 22B, Fig. 1) corresponding to the respective plurality of optical systems (sensor 22A corresponds to system 20A, 22B corresponds to 20B, [0023]);
	and a housing part that houses (housing 14, Fig. 1, [0023]) the plurality of optical systems (houses 20A and 20B, Fig. 1, [0023]) and the plurality of imaging sensors (houses 22A and 22B, Fig. 1 [0023]), the housing part having a peripheral surface along a circumferential direction (round peripheral outer surface, Fig. 1) about a reference axis (central axis, Fig. 1), wherein:
	at least two of the plurality of optical systems each have:
	a peripheral lens (outermost one of fisheye lens consisting of 7 lenses [0023]) arranged along the peripheral surface and located closest to an object (the outermost lens of fisheye lens consisting of 7 lenses [0023] would be closest to the object);
	and a first optical path (optical path denoted by optical axis Fig. 1), the first optical paths of the at least two optical systems intersecting each other (20A and 20B optical paths intersect at prism in between them, Fig. 1; 20A, B combined in reverse optical axes match [0025]);
	and each of the peripheral lenses has a longitudinal direction (the up-down direction of the lens, Fig. 1), the peripheral lens being arranged along the peripheral surface such that the longitudinal direction extends along the reference axis (the central axis also extends up-down, and the up-down direction of the lens is along the central axis direction Fig. 1).
Kawasaki does not teach, but Cheng (CN 205880490) teaches and a transmissive optical element (hexahedral central prism M, Fig. 1, [0026]) arranged on an optical path portion at which the first optical paths intersect each other (at the center of each optical axis A11-A13, Fig. 1 [0026]), wherein a stop (diaphragm [0033]) is provided after each (optical systems A11, A12, A13, Fig. 1) exit surface of the transmissive optical element (set near the light emitting surface of the prism [0033]).
	Cheng does not teach, but Ishikawa (US PG Publication 2004/0179273) teaches stop provided immediately after transmissive optical element (aperture stop 6 is provided at the image side of prism 2 [0036], Fig. 1).
One of ordinary skill in the art before the application was filed would have been motivated to arrange the optical systems of Kawasaki around a hexagonal prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).
One of ordinary skill in the art before the application was filed would have been motivated to arrange the diaphragm of Cheng immediately after the prism because Ishikawa teaches that that arrangement of prism and aperture stop corrects the lateral aberration of a short-focal length image, which is the type of image captured by both Kawasaki and Cheng, thus, the aperture stop would improve the images captured by Kawasaki and Cheng. 

	Regarding Claim 3, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 1.
Kawasaki does not disclose, but Cheng (CN 205880490) teaches wherein the peripheral lenses and imaging sensors corresponding to the respective peripheral lenses are arranged along the circumferential direction in an alternating manner (lens and sensor alternate around circumference, Figs. 1, 3, 4, 5, 6).
One of ordinary skill in the art before the application was filed would have been motivated to arrange the optical systems of Kawasaki around a hexagonal prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).

	Regarding Claim 7, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to any one of claims 1 wherein:
	the housing part has an end surface intersecting the reference axis (central axis intersects top of device, Fig. 1).
	Kawasaki does not disclose, but Cheng (CN 205880490) teaches and one of the plurality of optical systems has:
	an end surface lens (lens set, second paragraph, Content of the utility model) arranged so as to correspond to the end surface and located closest to an object (e.g., optical system A112, Fig. 4, corresponds to the “top” camera);
	and a second optical path that intersects the first optical path (all the optical systems intersect the central prism, Contents of the Utility model).
One of ordinary skill in the art before the application was filed would have been motivated to arrange the optical systems of Kawasaki around a hexagonal prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).

	Regarding Claim 8, Claim 8 is rejected on the grounds provided in Claim 1.

	Regarding Claim 12, Kawasaki (US PG Publication 2020/0366839) discloses the imaging optical system of claim 8, wherein the housing includes a housing part (housing 14, Fig. 1 [0023]) that houses the optical systems (holds the imaging body 12 [0023] Fig. 1) and the imaging sensors (imaging body 12 includes optical systems [0023], Fig. 1);
	the housing includes a grip part extending in a housing longitudinal direction (the skinner part of housing 14, Fi. 1);
	and a longitudinal direction (e.g., the up-down direction) of each of the peripheral lenses (fisheye lens consisting of 7 lenses [0023]) extends along the reference axis that is aligned with the housing longitudinal direction (central axis, Fig. 1, which is up-down).

	Regarding Claim 13, Kawasaki (US PG Publication 2020/0366839) discloses the imaging optical system of claim 8.
Kawasaki does not disclose, but Cheng (CN 205880490) teaches wherein a first distance from a surface on an object side of the peripheral lens to the transmissive optical element is greater than a second distance from a surface on the image side of the peripheral lens to the transmissive optical element (L1 is greater than L2 in the examiner-annotated version of Cheng Fig. 1, pasted below). 

    PNG
    media_image1.png
    715
    739
    media_image1.png
    Greyscale

One of ordinary skill in the art before the application was filed would have been motivated to arrange the optical systems of Kawasaki around a hexagonal prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).

	Regarding Claim 18, Claim 18 is rejected on the grounds provided in Claim 12.

	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 13.


Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Cheng (CN 205880490), Ishikawa (US PG Publication 2004/0179273), and Weaver (US PG Publication 2016/0352982).

	Regarding Claim 4, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 1.
Kawasaki does not disclose, but Weaver (US PG Publication 2016/0352982) teaches wherein, from among the plurality of imaging sensors, imaging sensors that correspond to the respective optical systems having the first optical paths have an angle of view in a direction along the reference axis that is greater than an angle of view in the circumferential direction (images are in portrait orientation [0013]).
It would have been obvious to one of ordinary skill in the art before the application was filed to orient the sensors of Kawasaki in portrait orientation because it is one of two common sensor orientations and the result of selecting this orientation is predictable.

	Regarding Claim 5, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 4, wherein the angle of view in the circumferential direction overlaps with the angle of view in the circumferential direction of an adjacent imaging sensor (overlapping areas [0044]).

	Regarding Claim 6, Kawasaki (US PG Publication 2020/0366839) discloses the imaging device according to claim 4.
Kawasaki does not disclose, but Cheng (CN 205880490) teaches wherein, from among the plurality of imaging sensors, the imaging sensors that correspond to the respective optical systems having the first optical paths are arranged in the housing part such that a longitudinal direction of an effective pixel region extends along the reference axis (lens and sensor alternate around circumference, Figs. 1, 3, 4, 5, 6; a.k.a., sensors of system A111, A114, A113 are parallel with the optical axis of A112, Fig. 4).
One of ordinary skill in the art before the application was filed would have been motivated to arrange the optical systems of Kawasaki around a hexagonal prism because Cheng teaches that it effectively shortens the actual path, and obtaining full visual field range with high quality imaging with a small size of the optical structure is realized (Abstract).


Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kawasaki (US PG Publication 2020/0366839) in view of Cheng (CN 205880490), Ishikawa (US PG Publication 2004/0179273), and Avron (US PG Publication 2014/0364964).

	Regarding Claim 11, Kawasaki (US PG Publication 2020/0366839) discloses the imaging optical system of claim 8.
Kawasaki does not disclose, but Avron (US PG Publication 2014/0364964) teaches further comprising an end surface optical system (front camera 131, Fig. 1C [0471]) exposed from an upper surface of the housing (exposed from upper surface, Fig. 1C), a part of the end surface optical system exposed from the upper surface of the housing having a substantially circular shape (has a circular shape, Fig. 1C).
One of ordinary skill in the art before the application was filed would have been motivated to supplement the camera arrangement of Kawasaki to include an additional top camera, as taught by Avron, because it enables undistorted imaging in a region above the device and improves the image rectification process, resulting in a better final image. 

	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 11.


Response to Arguments
	Applicant’s arguments filed 10/4/2022 have been considered but are unpersuasive. Applicant argues that the lenses of Kawasaki Fig. 1 are circular and have equal length in the vertical and horizontal directions, and therefore do not “ha[ve] a longitudinal direction,” as required by claim 1. This argument is not persuasive because the ordinary plain meaning of “ha[ving] a longitudinal direction” means having any length at all in the longitudinal direction, i.e., up-and-down, vertical. The interpretation subsumes having equal lengths in the longitudinal and horizontal directions. Applicant’s argument suggests that Applicant is attempting to claim a lens that is longer in the longitudinal direction than in the horizontal direction, but there is no mention of this in the specification, nor does “ha[ving] a longitudinal direction” connote or denote having unequal lengths. Applicant admits that  Kawasaki’s lenses are circular and have length in the vertical direction; therefore, they “ha[ve] a longitudinal direction,” as required by claim 1. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US PG Publication 2020/0413093
US PG Publication 2005/0168616
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/Examiner, Art Unit 2485